The contract sued upon was established by the letters between the parties. Much of the evidence of prior conversations, upon the subject of an order for the merchandise, was immaterial and should have been excluded. As we cannot see, however, that the defendants suffered any prejudice from the admission of that evidence, and as it does not vary the obligations of the contract, the judgment will be affirmed.
CULLEN, Ch. J., GRAY, EDWARD T. BARTLETT, HAIGHT, VANN, WILLARD BARTLETT and CHASE, JJ., concur.
Judgment affirmed, with costs. *Page 542